  Case 3:19-cv-00575-VLB Document 27 Filed 01/24/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF CONNECTICUT

NICHOLAS CLARK                         :     CIVIL NO. 3:19CV00575 (VLB)

     v.                                :

COOK, ET AL.                           :     JANUARY 24, 2020


                               MOTION TO COMPEL

      Pursuant to Fed. R. Civ. P. 37 (a) (3) (B) and Local Rule 7, Defendant, Dr.

Gerald Valletta, moves to compel Plaintiff to provide answers to interrogatories

and produce documents.

      The Defendant served two discovery requests on the Plaintiff on November

1, 2019, one being a Request for Interrogatories and the other being a Request for

Production. Plaintiff has not provided any compliance. Rather, Plaintiff claims

that he lacks resources to adequately respond to the interrogatories and that he

is unsure of how to respond to the production requests and that he needs the

assistance of counsel. Plaintiff has not filed any objections to the discovery.

      Undersigned counsel for the Defendant has conferred by telephone with

Plaintiff on January 24, 2020 and discussed the discovery issues in detail in a

good faith effort to eliminate or reduce the area of controversy, and to arrive at a

mutually satisfactory resolution.   Attached hereto as Exhibit 1 is undersigned

counsel's affidavit certifying that he has conferred with plaintiff in an effort in

good faith to resolve by agreement the issues raised by the motion without the

intervention of the Court, and has been unable to reach such an agreement.
 Case 3:19-cv-00575-VLB Document 27 Filed 01/24/20 Page 2 of 3




      Attached hereto as Exhibit 2 in defendant's memorandum in support of

motion to compel with the outstanding discovery requests attached as exhibits

as well as Plaintiff's responses asserting that he lacks the resources to

adequately respond to the interrogatories and is unsure how to respond to the

production requests without the assistance of counsel.

      WHEREFORE, the Defendant moves for an order compelling Plaintiff to

answer all outstanding interrogatories and produce all items sought in the

outstanding request for production.

                                      DEFENDANTS
                                      Cook, Et Al.
                                      WILLIAM TONG
                                      ATTORNEY GENERAL

                                 BY:_/s/ Thomas J. Davis, Jr.
                                   Thomas J. Davis, Jr.
                                   Assistant Attorney General
                                   110 Sherman Street
                                   Hartford, CT 06105
                                   Federal Bar #ct17835
                                   E-Mail: thomas.davis@ct.gov
                                   Tel.: (860) 808-5450
                                   Fax: (860) 808-5591




                                        2
  Case 3:19-cv-00575-VLB Document 27 Filed 01/24/20 Page 3 of 3




                                   CERTIFICATION

      I hereby certify that on January 24, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court's electronic filing system. Parties may access this filing through the

Court's system. A copy was also sent to the following:

      Nicholas Clark, Inmate #355139
      Garner Correctional Institution
      50 Nannawauk Road
      P.O. Box 5500
      Newtown, CT 06470


                                        _/s/ Thomas J. Davis, Jr.
                                        Assistant Attorney General




                                           3
